Citation Nr: 0410111	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  01-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to assignment of a higher disability rating for 
service-connected post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.

2. Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 30 percent rating, effective 
November 24, 1994.  By rating decision in January 2000, the RO 
determined that an effective date of June 21, 1993, was warranted.  
By rating decision in September 2000, the RO increased the rating 
to 50 percent, effective from November 7, 1996.

In an April 2003 decision, the Board denied the veteran's claims 
on appeal.  However, in September 2003, VA's General Counsel 
(General Counsel) and the veteran's representative filed a Joint 
Motion to vacate the Board's April 2003 decision and to remand 
this matter for action in accordance with the Joint Motion.  The 
Court granted the Joint Motion that month, vacating and remanding 
the case to the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The September 2003 Joint Motion is based on a failure by VA to 
properly notify the veteran under the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board had previously attempted to cure any VCAA notice 
deficiency by mailing a VCAA notice letter in December 2002 
pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  However, that regulation 
was invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board 
regrets further delay in appellate review, the case must therefore 
be returned to the RO for VCAA notice compliance.

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and take appropriate action 
(including issuance of a VCAA letter) to ensure compliance with 
all VCAA notice and assistance requirements.  The RO should ensure 
that the veteran is furnished proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of (a) the information and 
evidence not of record that is necessary to substantiate his 
claim, (b) the information and evidence that VA will seek to 
provide, and (c) the information and evidence that the veteran is 
expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

2.  After completion of the above, the case should be returned to 
the Board for appellate review after compliance with any necessary 
procedural requirements (such as a supplemental statement of the 
case if necessary under 38 C.F.R. § 19.31 (2003)).  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





